Case 8:21-cv-00439-SDM-TGW Document 32 Filed 07/12/21 Page 1 of 7 PageID 548




                                       UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF FLORIDA

                                                      TAMPA DIVISION

                                      CASE NO.: 8:21-CV-00439-SDM-TGW

 VIRAL STYLE, LLC,

      Plaintiff,

 v.

 IRON MAIDEN HOLDINGS LTD.,
 and AM SULLIVAN LAW, LLC,

      Defendants.

 _____________________________/

               DEFENDANTS’ OPPOSED MOTION TO STAY ALL
              DISCOVERY PROCEEDINGS PENDING RULING ON
                DEFENDANTS' MOTION TO DISMISS [DE 20]

         Pursuant to Fed. R. Civ. P. 26(c) and this Court’s broad discretion to stay

proceedings, and – as set forth in Defendants’ Motion to Dismiss [DE 20] –

without waiving Defendants’ challenge to subject matter jurisdiction, personal

jurisdiction and venue, Defendants Iron Maiden Holdings Ltd., and AM Sullivan

Law, LLC, respectfully move this Court to stay all discovery proceedings relative to

the instant action pending this Court’s ruling on Defendants’ Motion to Dismiss

for Lack of Personal Jurisdiction, Lack of Subject Matter Jurisdiction (Standing)

and for Failure to State a Claim on Which Relief Can be Granted [DE 20]

(“Motion”).




                                                 COLE, SCOTT & KISSANE, P.A.
                   4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:21-cv-00439-SDM-TGW Document 32 Filed 07/12/21 Page 2 of 7 PageID 549




   I.      Introduction

        As set forth in Defendants’ fully-briefed, pending Motion [DE 20], Plaintiff’s

grievances cannot be redressed by this Court because Plaintiff has not alleged that

the final judgment entered by the Illinois District Court was procured by any of the

circumstances enumerated in Fed. R. Civ. P. 60(b). [DE 20, p. 25]. Accordingly,

Plaintiff lacks standing and, consequently, this Court lacks subject matter

jurisdiction over the action.

        Furthermore, and as supported by Declarations [DE 20-1]; [DE 20-5],

submitted by authorized representatives of each Defendant in support of

Defendants’ Motion [DE 20], each Defendant lacks the requisite minimum

contacts with Florida, and, consequently, this Court does not have personal

jurisdiction over either of the Defendants. [DE 20, p. 3]. More specifically,

Florida’s long-arm statute does not apply to Defendants [DE 20, p.5] and this

Court’s assertion of personal jurisdiction over the Defendants would violate the

U.S. Constitution’s due process clause [DE 20, p. 9]. An inquiry into the merits of

Defendants’ Motion [DE 20] by this Court would confirm that the appropriate

court for resolution of Plaintiff’s attempted claims is the Northern District of

Illinois, where the events at issue occurred, where Defendant AM Sullivan Law,

LLC, is domiciled and where the disputed res at issue ($200,000 cash) resides in

the registry of the Clerk of Court. The Motion to Dismiss has been set for oral

argument on July 27, 2021. [DE 31].



                                                              2
                                           COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:21-cv-00439-SDM-TGW Document 32 Filed 07/12/21 Page 3 of 7 PageID 550




   II.      Applicable Law

         Fed. R. Civ. P. 26(c) provides that “[a] party . . . from whom discovery is

sought may move for a protective order in the court where the action is pending . .

. and [t]he court may, for good cause, issue an order to protect a party from . . .

oppression [or] undue burden or expense, including [but not limited to] forbidding

the . . . discovery.” 26(c)(1)(A).

         “Motions to stay discovery may be granted pursuant to [Fed. R. Civ. P. 26(c)]

and the moving party bears the burden of showing good cause and

reasonableness.” Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1997). In ruling

on a motion to stay discovery, the Court “must balance the harm produced by a

delay in discovery against the possibility that the motion will be granted and

entirely eliminate the need for such discovery.” Id. This requires the Court to “take

a preliminary peek at the merits of the motion to dismiss to see if it appears to be

clearly meritorious and truly case dispositive.” Feldman, 176 F.R.D. at 652-53; see

also Schumann v. Collier Anesthesia, P.A., No. 2:12-CV-347-FTM-29, 2013 WL

149638, at *1 (M.D. Fla. Jan. 14, 2013). Thus, if there is “a significant possibility”

that a Court will grant a Motion to Dismiss, staying discovery is appropriate. Ave

Maria Univ. v. Sebelius, No. 2:12-CV-88-FTM-99SPC, 2012 WL 13059434, at *2

(M.D. Fla. Nov. 28, 2012) (granting a motion to dismiss after concluding that

defendants raised meritorious challenges to subject-matter jurisdiction); see also

Jackson-Bear Grp., Inc. v. Amirjazil, No. 2:10-CV-332-FTM-29, 2011 WL 720462,

at *1 (M.D. Fla. Feb. 22, 2011) (granting a motion to stay discovery because
                                                               3
                                            COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:21-cv-00439-SDM-TGW Document 32 Filed 07/12/21 Page 4 of 7 PageID 551




defendants raised meritorious challenges based on lack of personal jurisdiction).

As long as delaying discovery does not cause Plaintiff “any significant harm,” then

a stay of discovery is appropriate. Ave Maria Univ., 2012 WL 13059434, at *2.

      Lastly, this Court “has broad discretion to stay proceedings as an incident to

its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997);

Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings

is incidental to the power inherent in every court to control the disposition of the

causes on its docket with economy of time and effort for itself, for counsel, and for

litigants.”). Matters pertaining to discovery are committed to the sound discretion

of the district court.” Patterson v. United States Postal Serv., 901 F.2d 927, 929

(11th Cir. 1990).

   III.   Good cause exists to stay all discovery proceedings until this
          Court resolves the pending Motion to Dismiss [DE 20].

      As noted above and detailed in Defendants’ Motion [DE 20], this Court lacks

both subject matter jurisdiction over this action and personal jurisdiction over the

Defendants. Furthermore, none of Plaintiff’s purported causes of action state a

claim upon which relief may be granted. If any of these arguments are determined

by the Court to be meritorious, Plaintiff’s entire case before this Court should be

dismissed.

      Defendants should not be required to suffer monetary burdens or expenses

when it appears that Plaintiff’s claims may fail for several reasons as a matter of

law. Defendants have, to date, already incurred tens of thousands of dollars in


                                                              4
                                           COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:21-cv-00439-SDM-TGW Document 32 Filed 07/12/21 Page 5 of 7 PageID 552




attorney’s fees for an action that is not properly before this Court. Compelling

Defendants to continue litigating an action that may ultimately be dismissed would

be a continued waste of judicial economy. Indeed, the Eleventh Circuit has

previously stated that courts should stay actions when it appears that a dispositive

motion may dispose of an entire case and preserve resources for all parties,

including the Court:

             If the district court dismisses a non-meritorious claim
             before discovery has begun, unnecessary costs to the
             litigants and to the court system can be avoided.
             Conversely, delaying ruling on a motion to dismiss such
             a claim until after the parties complete discovery
             encourages abusive discovery and, if the court ultimately
             dismisses the claim, imposes unnecessary costs. For
             these reasons, any legally unsupported claim that would
             unduly enlarge the scope of discovery should be
             eliminated before the discovery stage, if possible.
             Allowing a case to proceed through the pretrial processes
             with an invalid claim that increases the costs of the case
             does nothing but waste the resources of the litigants in
             the action before the court, delay resolution of disputes
             between other litigants, squander scarce judicial
             resources, and damage the integrity and the public's
             perception of the federal judicial system.

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1368 (11th Cir. 1997).

      Plaintiff will suffer no harm due to a delay in discovery, but even if there

were some form of harm, it would be substantially outweighed by the possibility

that Defendants’ Motion will be granted and entirely eliminate the need for such

discovery. Indeed, a stay of discovery will only delay the resolution of this case if

Defendants’ Motion [DE 20] is denied, but, as discussed herein, there is a

significant possibility that Defendants’ Motion [DE 20] will be granted. Moreover,
                                                             5
                                          COLE, SCOTT & KISSANE, P.A.
            4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:21-cv-00439-SDM-TGW Document 32 Filed 07/12/21 Page 6 of 7 PageID 553




this case remains in the early stages of litigation. To date, no depositions have been

taken; no experts have been retained; Plaintiff has propounded one set of written

discovery to each Defendant which has not been responded to; and completion of

discovery, per this Court’s Order [DE 27] remains over four months away. Clearly,

in light of the minute amount of discovery conducted to date, any harm to Plaintiff,

of which there would be none, would, at the most be de minimis.

      Furthermore, this Court has elected hear oral argument on Defendants’

Motion [DE 20] on July 27, 2021, at 10:00 a.m. See [DE 31, Notice of Hearing].

The proximity of this event further warrants a stay on all discovery proceedings

until at least after such oral argument is performed and this Court has ruled on

Defendants’ Motion [DE 20].

      Staying discovery until the Court resolves the Motion to Dismiss will not

cause Plaintiff any significant harm. A stay on all discovery pending ruling on

Defendants’ Motion is therefore appropriate.

      WHEREFORE, Defendants Iron Maiden Holdings Ltd., and AM Sullivan

Law, LLC, in light of good cause shown, respectfully move this Court to stay all

discovery proceedings relative to the instant action pending this Court’s ruling on

Defendants’ Motion [DE 20] and for any other and further relief this Court deems

just and proper.




                                                             6
                                          COLE, SCOTT & KISSANE, P.A.
            4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:21-cv-00439-SDM-TGW Document 32 Filed 07/12/21 Page 7 of 7 PageID 554




                          LOCAL RULE 3.01(g) CERTIFICATION

      I HEREBY CERTIFY that on July 12, 2021, via e-mail, the movant conferred

with the non-moving party regarding its position on Defendants’ Motion to Stay

All Discovery Proceedings Pending Ruling on Defendants’ Motion to Dismiss [DE

20], and that the non-moving party opposes the relief sought by Defendants

herein.


                                  CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 12th day of July 2021, a true and correct

copy of the foregoing has been furnished by electronic filing with the Clerk of the

court via CM/ECF, which will send notice of electronic filing to all counsel of

record.

                                      COLE, SCOTT & KISSANE, P.A.
                                      Counsel for Defendants
                                      4301 West Boy Scout Boulevard
                                      Suite 400
                                      Tampa, Florida 33607
                                      Telephone (305) 350-5338
                                      Facsimile (813) 286-2900
                                      Primary e-mail: edward.polk@csklegal.com
                                      Secondary e-mail: michael.arendall@csklegal.com;
                                      daniel.shapiro@csklegal.com; marc.rapaport@csklegal.com

                             By: s/ Marc A. Rapaport
                                      DANIEL A. SHAPIRO
                                      Florida Bar No.: 965960
                                      EDWARD S. POLK
                                      Florida Bar No.: 239860
                                      D. “MICHAEL” ARENDALL, JR.
                                      Florida Bar No.: 035268
                                      MARC A. RAPAPORT
                                      Florida Bar No.: 1008359



                                                             7
                                          COLE, SCOTT & KISSANE, P.A.
            4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
